Case 4:18-cv-00463-MAC-KPJ Document 30 Filed 07/27/21 Page 1 of 4 PageID #: 104




 UNITED STATES DISTRICT COURT                                           EASTERN DISTRICT OF TEXAS



     RANDY TY’RICE SHAW, #14134-078                         §
                                                            §    CIVIL ACTION NO. 4:18-CV-463
     versus                                                 §    CRIMINAL ACTION NO. 4:06-CR-311(1)
                                                            §
     UNITED STATES OF AMERICA                               §

                                          ORDER OF DISMISSAL

              The above-entitled and numbered civil action was referred to United States Magistrate

 Judge Kimberly C. Priest Johnson, who issued a Report and Recommendation (#23) concluding

 that the Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody filed

 pursuant to 28 U.S.C. § 2255 should be denied and dismissed with prejudice. Movant filed

 objections (#24), asserting that a new Supreme Court case, Borden v. United States, ___ U.S.

 ___, 141 S. Ct. 1817, ___ L.Ed.2d ___ (2021), applies to his case. The Court directed

 Respondent to file a response specifically addressing this contention (#26). Respondent timely

 filed a response (#28), arguing that Borden is inapplicable to Movant’s case.

              The record shows that Movant pled guilty to possession with intent to distribute and

 dispense cocaine base, in violation of 21 U.S.C. § 841(a)(1). The presentence report determined

 that Movant qualified as a career offender under the Sentencing Guidelines, U.S.S.G. § 4B1.1

 (2006), because he had at least two prior felony convictions of a crime of violence, including

 three prior Texas convictions for Aggravated Assault with a Deadly Weapon and one prior Texas

 conviction for Deadly Conduct-Discharge of a Firearm. 1 Movant’s guideline range was 262 to



 1
  The Fifth Circuit has since concluded that a generic conviction for Deadly Conduct under section 22.05 of the
 Texas Penal Code is not a crime of violence as defined by the career offender guideline. See United States v. Dixon,
Case 4:18-cv-00463-MAC-KPJ Document 30 Filed 07/27/21 Page 2 of 4 PageID #: 105




 327 months’ imprisonment. The Court sentenced Movant to 320 months’ imprisonment but later

 reduced his sentence to 230 months’ imprisonment under the First Step Act.

          Movant filed a § 2255 motion, arguing that his Texas convictions for Aggravated Assault

 with a Deadly Weapon no longer qualify as “crimes of violence” under the career offender

 guideline in light of the Supreme Court’s decision in Sessions v. Dimaya, 138 S. Ct. 1204 (2018).

 On June 3, 2021, the Court issued a Report and Recommendation, recommending that Movant’s

 § 2255 motion be denied and dismissed with prejudice.

          One week later, the Supreme Court decided Borden, which concluded that offenses with

 a mens rea of recklessness are not encompassed by the elements clause of the “violent felony”

 definition in the Armed Career Criminal Act (“ACCA”). See 18 U.S.C. § 924(e)(2)(B)(i).

 Movant then filed objections (#24) to the Report and Recommendation, arguing that his Texas

 convictions for Aggravated Assault with a Deadly Weapon no longer qualify as “crimes of

 violence” under the career offender guideline in light of Borden because the offense of

 Aggravated Assault with a Deadly Weapon has a mens rea of recklessness.

          The Court agrees with Respondent that Borden offers Movant no relief based on the facts

 of his case. Borden addressed the elements clause of the ACCA, 18 U.S.C. § 924(e)(2)(B)(i),

 which is similar to the elements clause in U.S.S.G. § 4B1.2(a)(1). Borden did not address the

 enumerated offense clause of 18 U.S.C. § 924(e)(2)(B)(ii). Thus, if the Borden holding is

 applied to the definition of “crime of violence” in § 4B1.2, 2 it would apply to the elements


 265 F. App’x 383, 385 (5th Cir. 2008). Respondent submits that Movant’s prior conviction for Deadly Conduct-
 Discharge of a Firearm is no longer at issue.

 2
   The Fifth Circuit has held that its precedent regarding ACCA’s definition of a “violent felony” is directly applicable
 to the Guidelines definition of a “crime of violence.” United States v. St. Clair, 608 F. App’x 192, 194 (5th Cir.
 2015); see also United States v. Jones, 752 F.3d 1039, 1041 (5th Cir. 2014) (noting that, in interpreting “§ 4B1.2(a)
 of the Guidelines, our court has considered decisions of the Supreme Court construing the Armed Career Criminal
 Act (ACCA), 18 U.S.C. § 924(e)(2)(B), to be instructive”).

                                                            2
Case 4:18-cv-00463-MAC-KPJ Document 30 Filed 07/27/21 Page 3 of 4 PageID #: 106




 clause, not the enumerated offense clause. The Fifth Circuit has held that Texas aggravated

 assault constitutes one of the enumerated offenses under § 4B1.2(a)(2). 3 See United States v.

 Cruz, 691 F. App’x 204, 205 (5th Cir. 2017); United States v. Guillen-Alvarez, 489 F.3d 197,

 199-201 (5th Cir. 2007); United States v. Rayo-Valdez, 302 F.3d 314, 318 (5th Cir. 2002); see

 also United States v. Garces, 686 F. App’x 252, 253 (5th Cir. 2017) (“[A] conviction for

 aggravated assault under Texas Penal Code § 22.02(a) qualifies as a conviction for the

 enumerated offense of ‘aggravated assault’ and is a crime of violence under U.S.S.G. §

 2L1.2(b)(1)(A)(ii)” as well as § 4B1.2). Thus, even if Texas’s crime of Aggravated Assault

 with a Deadly Weapon no longer satisfies U.S.S.G. § 4B1.2(a)(1)’s elements clause in light of

 Borden, it still constitutes one of the enumerated offenses under § 4B1.2(a)(2). Additionally,

 the Court notes—as it did in the Report and Recommendation—that if Movant had not been

 classified as a career offender, his guideline sentencing range would have been 185 to 235

 months’ imprisonment. The Court reduced Movant’s sentence to 230 months’ imprisonment

 under the First Step Act. Thus, Movant’s reduced sentence is within the guideline sentencing

 range had he not been sentenced as a career offender. Movant fails to show the Report and

 Recommendation is in error or that he is entitled to habeas relief based on the Supreme Court’s

 recent decision in Borden.

         The Report of the Magistrate Judge, which contains proposed findings of fact and

 recommendations for the disposition of such action, has been presented for consideration, and

 having made a de novo review of the objections raised by Movant to the Report, the Court is of




 3
  Aggravated assault is enumerated as a crime of violence in Application Note One in the commentary of § 4B1.2
 of the 2006 version of the Sentencing Guidelines, which was used in Movant’s case. The current version of the
 Sentencing Guidelines has moved the list of enumerated offenses from the commentary to the main text, but
 aggravated assault remains an enumerated crime of violence. See U.S.S.G. § 4B1.2(a)(2) (2018).

                                                      3
Case 4:18-cv-00463-MAC-KPJ Document 30 Filed 07/27/21 Page 4 of 4 PageID #: 107




 the opinion that the findings and conclusions of the Magistrate Judge are correct, and Movant’s

 objections are without merit. Therefore, the Court hereby adopts the findings and conclusions

 of the Magistrate Judge as the findings and conclusions of the Court.

        It is accordingly ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct

 Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED, and

 the case is DISMISSED with prejudice. A Certificate of Appealability is DENIED. All motions

 by either party not previously ruled upon are DENIED.


         SIGNED at Beaumont, Texas, this 27th day of July, 2021.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                                4
